Bird, J.
(dissenting). I am unable to agree with the conclusion reached by Mr. Justice Stone, that this case should be reversed. The place in which the plaintiff was injured was not one which was in the process, of making. It was a permanent place, provided with a railway and cars, and was also used as a passageway for the employees going to and from their work. When the defendant put the passageway to this joint use, it was bound to keep it reasonably safe for the passage of the employees, and to keep it reasonably safe for them it was necessary to light it. Of the many ways in which this might have been accomplished, the defendant chose to light it by a lamp carried on the front end of the train. If the burden was on the conductor to keep the light on the car, in this respect he was acting for the master, and as to such duty was not a fellow-servant of the plaintiff. It will not do to dispose of the question by saying that the passageway became unsafe by reason of negligent operation. If the place had been made safe in the first instance by the master, and had subsequently become unsafe by reason of operation, of course the master would not be liable, but the difficulty of applying this rule is the fact that the place was never safe for the joint use of the cars and employees unless it was lighted. The lighting was a necessity which preceded operation, and operation could not be carried on in a reasonably safe manner until it was accomplished. As was said in Kaukola v. Mining Co., 159 Mich. 689 *37(124 N. W. 591), where a like question was very ably discussed:
“The lighting of this passageway or thoroughfare of the mine, far distant from the working places of most of those who passed through them — it being always dark in the mine — was just as necessary for the safety of the men as it was to have the walls and floors in a proper condition. It was one of the ‘instrumentalities’ which it was necessary to provide to enable the men to do their work, and to get to and from their work safely. It was a thing which it was necessary to keep permanently in condition.”
I am unable to distinguish this case from Kaukola v. Mining Co., supra, and Murphy v. Dredge & Dock Co., 175 Mich. 216 (141 N. W. 564), recently decided by this court, and I think this case should follow them, and the judgment should be affirmed.
Kuhn and Moore, JJ., concurred with Bird, J. Ostrander, J., did not sit.